Exhibit 10.3

FIRST LEASE AMENDMENT

THIS FIRST LEASE AMENDMENT (“Agreement”) is being made and entered into as of
the 21st day of May 2013 (the “Effective Date”), by and between FRANMAR Company
LP, a Limited Partnership, AGRI-VENTURES, LLC, a California limited liability
company, and ENC COMPANY, LLC, a California limited liability company
(collectively, “Landlord”), as successor in interest to 40915 Encyclopedia
Circle, LLC, a California limited liability company (“Former Landlord”), and
NeoPhotonics Corporation, a Delaware corporation (“Tenant”), as successor in
interest to Santur Corporation, a Delaware limited liability company (“Former
Tenant”).

RECITALS

 

  A. Tenant acknowledges that Landlord purchased certain real property with
improvements common known as 40919 — 40923 Encyclopedia Circle, Fremont,
California (aka Building B at the Stevenson Business Park) (the “Building”),
effective March 23, 2012. Tenant and Landlord refer to the attached Estoppel
Certificate signed by Tenant which confirms Tenant’s existing lease at 40919
Encyclopedia Circle, Fremont, California. Tenant and Landlord refer to the
attached Merger Agreement letter dated September 30, 2011 which outlines the
merger between Santur Corporation and NeoPhotonics Corporation and confirms that
the Existing Lease (defined below) continues in full force and effect.

 

  B. Landlord and Tenant are parties to that certain Lease dated June 28, 2010
(“Existing Lease”) by and between Former Landlord and Former Tenant for the
lease of approximately 34,000 rentable square feet in the Building (“Existing
Premises”).

 

  C. On or about October 1, 2011, Tenant merged with Former Tenant and Tenant is
the current “Tenant” under the Existing Lease.

 

  D. Landlord and Tenant now desire to amend the Existing Lease by adding an
additional 20,011 rentable square feet (the “Expansion Premises”) in the
Building and having a physical address of 40923 Encyclopedia Circle, Fremont,
California, and make certain other changes to the Existing Lease, all as set
forth below. The Existing Lease, as amended by this Agreement shall be
hereinafter referred to as the “Lease”. Terms not otherwise defined in this
Agreement shall have the meaning given to such terms in the Lease.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.

Expansion Premises. The Expansion Premises shall consist of approximately 20,011
rentable square feet. The Expansion Premises of 20,011 rentable square feet,
along with the Existing Premises of 34,000, shall constitute the entire Building
of approximately 54,011 rentable square feet. See attached Exhibit A which
outlines the Expansion Premises and the Existing Premises. Except for Sections
10, 11 and 12 in the Summary of Basic Lease Information of the Existing Lease,
the Expansion Premises are subject to



--------------------------------------------------------------------------------

  all the terms and conditions of the Existing Lease except as expressly
modified in this Agreement and except that Tenant shall not be entitled to
receive any allowances, abatements or other financial concessions granted with
respect to the Existing Premises in the nature of an inducement to enter into
the Existing Lease unless such concessions are expressly provided for in this
Agreement with respect to the Expansion Premises. Specifically, Sections 1.2.2,
1.2.3, 8.3.2 and 8.3.3 of the Existing Lease shall not apply to the Expansion
Premises, and in their stead, the express provisions of this Agreement shall
govern with respect to the Expansion Premises.

 

2. Lease Term. The Lease term for the Expansion Premises will be for a period of
approximately thirty-eight (38) months commencing (the “Expansion Premises
Commencement Date”) on May 21, 2013, and expiring on June 30, 2016 (The
“Expansion Premises Term”). The Expansion Premises Term is coterminous with the
Lease Term of the Existing Premises. From and after the Expansion Premises
Commencement Date, the term “Premises” in the Existing Lease shall mean to refer
to both the Existing Premises and the Expansion Premises except as expressly
modified in this Agreement.

 

3. Expansion Monthly Base Rent: As of the Expansion Premises Commencement Date,
the Existing Lease is amended to reflect that in addition to the monthly Base
Rent and Direct Expenses for the Existing Premises due pursuant to the terms of
the Existing Lease, Tenant shall pay monthly Base Rent for the Expansion
Premises commencing on May 21, 2013 based upon the following schedule:

 

Start Date

  

Rent /SF/
Month

Months

 

Net of Expenses

    

Total Net Rent ($)

 

May 21, 2013

       01-03(*)     Free       $ 0.00   

August 1, 2013

   04-08   $ 0.55       $ 11,006.05   

January 1, 2014

   09-14   $ 0.59       $ 11,806.49   

July 1, 2014

   15-26   $ 0.62       $ 12,406.82   

July 1, 2015

   27-38   $ 0.65       $ 13,007.15   

 

* The free rent period will be for the period from May 21, 2013 through July 31,
2013.

 

4. Operating Expenses. As of the Expansion Premises Commencement Date, the
Existing Lease is amended to reflect that in addition to monthly Direct Expenses
for the Existing Premises, Tenant shall pay Direct Expenses for the Expansion
Premises commencing on May 21, 2013. Section 4.3 of the Existing Lease is
amended to reflect that with the addition of the Expansion Premises, Tenant
occupies 100% of Building B. Effective as of the Expansion Premises Commencement
Date, the last sentence of Section 4.3 of the Existing Lease shall be replaced
with the following: “Tenant’s proportionate share of the Direct Expenses
attributable to the Building is 100% and Tenant’s proportionate share of the
Direct Expenses attributable to the Project is 29.58%.”

 

5. Permitted Use. Pursuant to Section 5 of the Lease Summary, Tenant shall be
permitted to use the Expansion Premises for research and development,
manufacturing, office administration, and related uses.

 

2.



--------------------------------------------------------------------------------

6. Condition of Expansion Premises. Tenant hereby accepts the Expansion Premises
in “AS-IS” condition without any presentation or warranty from Landlord except
that Landlord will deliver the Expansion Premises to Tenant with all building
utility systems (comprising of HVAC and plumbing but not electrical) of the
Expansion Premises in good working order and repair.

 

7. Renewal Option. Provided Tenant is not in default beyond applicable cure
period or any term or provision contained in this Lease at the time of Tenant’s
delivery of a notice of exercise of its Renewal Option (as defined below),
Tenant or an Affiliate (as that term is defined in Section 14.7 of the Existing
Lease) (but not any other assignee or sublessee) shall have the right and option
(the “Renewal Option”) to renew the Lease for the entire Building, by written
notice delivered to Landlord no later than nine (9) months prior to the
expiration of the initial Lease Term for an additional term (the “Renewal Term”)
of Three (3) Years under the same terms, conditions and covenants contained in
the Lease, except that (a) the Monthly Base Rent shall be equal to 95% of the
Fair Market Rental Value. The term “Fair Market Rental Value” shall be
determined in accordance with Sections 2.2.2, 2.2.4, and 2.2.5 of the Existing
Lease. To the extent not inconsistent with this Section 7, Section 2.2.3 of the
Existing Lease shall be applicable to the Renewal Option. The first sentence of
Section 2.2.1 and the first sentence of Section 2.2.2 of the Existing Lease are
hereby deleted and of no further force and effect.

Upon exercise of the Renewal Option by Tenant and subject to the conditions set
forth herein above, Landlord and Tenant shall enter into a written agreement
modifying and supplementing the Lease in accordance with the provisions hereof.
Any termination of the Lease during the initial Lease Term shall terminate all
renewal rights hereunder. The renewal rights of Tenant hereunder (or any
Affiliate) shall not be severable from the Lease, nor may such rights be
assigned, subleased or otherwise conveyed in connection with any permitted
sublease or assignment of Lease. Landlord’s consent to any assignment of the
lease shall not be construed as allowing an assignment of such rights to any
assignee or sublease.

Tenant acknowledges that the Option Rights outlined in Section 2.2 of the
Existing Lease are hereby replaced with the Renewal Option above and are void
and no longer in affect.

 

8.

Alterations. If future Alterations require Landlord’s prior written approval
pursuant to the terms of the Lease, Tenant shall submit its request for approval
to Landlord prior to the performance of such Alterations along with Tenant’s
proposed plans for such Alterations. Concurrently with Landlord’s approval of
such Alterations, Landlord must notify Tenant in writing whether Tenant is
required to remove such proposed Alterations at the end of the Lease Term.
Notwithstanding the foregoing, Landlord reserves the right to inspect such
Alterations after completion and if such Alterations materially deviate from the
plans previously approved by Landlord, Landlord shall have the right to change
its removal requirements with respect to only those Alterations which deviate
from the approved plans. Any such change in removal requirements shall be
delivered to Tenant, in writing, within thirty (30) days after Tenant’s
completion of such Alterations. If Landlord fails to so notify Tenant of removal
requirements as described above, it shall be deemed that none of such
Alterations shall be required to be removed at the end of the Term. Tenant shall
not be required to obtain Landlord’s approval for any cosmetic improvements or
changes including, but not limited to, replacing the carpet and

 

3.



--------------------------------------------------------------------------------

  repainting. If Tenant makes any alterations, additions or improvements to the
Premises that do not require Landlord’s consent under the Lease, Landlord may
require that (i) Tenant remove all or any portion of such alterations, additions
and improvements upon the expiration or earlier termination of this Lease or the
termination of Tenant’s right to possession of the Premises, and (ii) restore
the Premises to the condition existing prior to such alterations, additions or
improvements; provided Landlord must notify Tenant, in writing, of any such
alterations, additions and improvements that Landlord is requiring Tenant to
remove at least ninety (90) days prior to the expiration of this Lease or within
thirty (30) days after the earlier termination of this Lease or Tenant’s right
to possession of the Premises.

 

9. Surrender and Restoration. Upon expiration or sooner termination of the Lease
Term, Tenant shall surrender the Premises in the same condition as existed at
the time of initial occupancy, less normal wear and tear. Landlord hereby
confirms and agrees that in accordance with the third paragraph of Section 8.1
of the Existing Lease, Tenant is not required to remove any of the initial
Alterations/Improvements (as referenced on Exhibit F of the Existing Lease). In
addition, on or before June 10, 2013, Landlord shall notify Tenant in writing
whether any portion of the Alterations completed in December 2012 (the “December
2012 Alterations”) need to be removed at the end of the Lease Term. If Landlord
fails to so notify Tenant on or before June 10, 2013, it shall be deemed that
none of the December 2012 Alterations shall be required to be removed at the end
of the Term.

 

10. Parking. Effective as of the Expansion Premises Commencement Date, Section 8
of the Summary of Basic Lease Information of the Existing Lease shall be amended
to reflect that 64 additional parking spaces (calculated on the basis of 3.2
spaces per 1,000 square feet within the Expansion Premises) in the parking areas
within the Project shall be added for parking by Tenant and its employees, free
of charge, during the Expansion Premises Term and any renewal terms so that
Tenant shall have the right to use a total of 173 parking spaces in the Project
pursuant to Section 1.1.3 and Article 28.

 

11. Notices. Effective as of date of this Agreement, Section 29.18 of the
Existing Lease is hereby amended to reflect that notices to Tenant shall be
addressed as follows:

NeoPhotonics Corporation

2911 Zanker Road

San Jose, CA 95134

Attention: Tim Jenks

 

12. Brokerage Fees. Lessor acknowledges that Jones Land LaSalle represents
Lessee in this transaction and agrees to compensate broker at a fee of 5% for
the Expansion Premises calculated on net Base Rent for the Expansion Premises
only (as set forth in Section 3 of this Agreement) and not any operating
expenses or other costs. No commission shall be due or paid for any Option
Period, Lease Renewal, Lease Expansion or other modification to the Lease.

Commission shall be paid, Fifty (50%) percent upon Lease Execution and Lessee’s
acceptance of the Expansion Premises with the balance of Fifty (50%) percent
paid upon rent commencement of the Lease, pursuant to a separate agreement
between Landlord and Lessee’s broker.

 

4.



--------------------------------------------------------------------------------

13. Confidentiality Agreement. Tenant acknowledges and agrees that the terms of
this Lease are confidential and constitute proprietary information of Landlord.
Disclosure of the terms hereof could adversely affect the ability of Landlord to
negotiate other leases with respect to the Building and may impair Landlord’s
relationship with other Tenants of the Building. Tenant agrees that it and its
partners, officers, directors, employees, brokers, and attorneys, if any, shall
not disclose the terms and conditions of this Lease to any other person or
entity without the prior written consent of Landlord which may be given or
withheld, in Landlord’s sole discretion. It is understood and agreed that
damages alone would be an inadequate remedy for breach of this provision by
Tenant, and Landlord shall also have the right to seek specific performance of
the provision and to seek injunctive relief to prevent its breach or continued
breach.

 

14. Indemnification. Tenant agrees to indemnify and hold Landlord harmless from
and defend Landlord against any and all claims or liability, including damages,
reasonable attorneys’ fees and costs, (a) arising from Tenant’s failure to
comply with its obligations under the lease; (b) arising from Tenant’s failure
to comply with any applicable state or federal laws, including but not limited
to, the American with Disabilities Act and California Unruh Civil Rights Act.

 

15. Miscellaneous.

(a) Except as herein modified or amended, the provisions, conditions and terms
of the Existing Lease shall remain unchanged and is ratified by Landlord and
Tenant, republished and confirmed as being binding upon the parties and in full
force and effect.

(b) In the case of any inconsistency between the provisions of the Existing
Lease and this Agreement, the provisions of this Agreement shall govern and
control.

(c) Each signatory of this Agreement represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. The signatory of FRANMAR Company LP represents
hereby that he or she has the authority to execute and deliver this Agreement on
behalf of all the entities comprising “Landlord.”

(d) This Agreement may be executed in counterparts and shall constitute an
agreement binding on all parties notwithstanding that all parties are not
signatories to the original or the same counterpart provided that all parties
are furnished a copy or copies thereof reflecting the signature of all parties.
Transmission of a facsimile or by email of a pdf copy of the signed counterpart
of this Agreement shall be deemed the equivalent of the delivery of the
original, and any party so delivering a facsimile or pdf copy of the signed
counterpart of this Agreement by email transmission shall in all events deliver
to the other party an original signature promptly upon request.

 

5.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this First Lease
Amendment as of the date first written above.

 

TENANT:

NeoPhotonics Corporation,

a Delaware corporation

     

LANDLORD:

FRANMAR Company LP, et al

a limited Partnership

/s/ Timothy S. Jenks

     

/s/ David Beretta

By: Timothy S. Jenks       David Beretta Its:       Its:

 

6.